Citation Nr: 0403196	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  99-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $7,003.00.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Baltimore, Maryland Regional Office (RO).  This case was 
remanded by the Board in February 2002; the case was returned 
to the Board in April 2003.  The Board notes in passing that 
while the veteran apparently attempted to appeal the Board's 
February 2002 remand to the United States Court of Appeals 
for Veterans Claims (Court), the Court, in a November 2002 
order, dismissed his appeal attempt for lack of jurisdiction.

In connection with the February 2002 Board remand, the 
veteran was scheduled for a personal hearing before the 
Committee to be conducted in March 2003; he failed to report 
for the referenced hearing, and in April 2003 his former 
representative clarified that the veteran no longer desired 
the requested hearing.  In a May 2003 statement, the veteran 
requested a hearing before a member of the Board.  The 
requested hearing was scheduled for December 2003, but the 
record shows that he failed, without explanation, to report.  
His request for a hearing before a member of the Board is 
therefore considered withdrawn, and the Board finds that 
there remain no pending requests for a hearing on the part of 
the veteran.  See 38 C.F.R. § 20.702(d) (2003).

The record reflects that the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) was 
denied in a February 2002 Board decision.  The veteran 
appealed this decision to the Court, but the Court, in a 
November 2002 order, dismissed his appeal.  In December 2003, 
the Board denied an August 2003 motion by the veteran for the 
Board to reconsider the February 2002 Board decision denying 
his claim for service connection for PTSD.  Accordingly, the 
only issue remaining before the Board is that listed on the 
title page of this action.

The Board lastly notes that the veteran has raised the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  This 
matter is therefore again referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The veteran began receiving improved pension benefits in 
January 1996, effective September 1995.

2.  In August 1997, based on information relating to the 
veteran's receipt of income from the Social Security 
Administration, the RO proposed to reduce the monthly pension 
benefits received by the veteran to $70, effective March 1, 
1997.

3.  In January 1998, the RO retroactively reduced the monthly 
amount of improved pension benefits payable to the veteran to 
$70 for the period from March 1, 1997 to November 30, 1997, 
and to $72 for the period from December 1, 1997; this action 
resulted in an overpayment of improved pension benefits to 
the veteran in the calculated amount of $7,003.00.

4.  The creation of the overpayment was not the result of bad 
faith, fraud, or misrepresentation on the part of the 
veteran.

5.  The veteran was mostly at fault in the creation of the 
overpayment.

6.  The veteran was not unjustly enriched by his receipt of 
the full amount of improved pension benefits for the period 
from March 1, 1997 to January 1, 1998, and recovery of the 
overpayment in the amount of $7,003.00 would be against 
equity and good conscience.


CONCLUSIONS OF LAW

1.  There was no bad faith, fraud, or misrepresentation on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a) (2003).

2. Recovery of the overpayment of VA improved pension 
benefits in the amount of $7,003.00 is against equity and 
good conscience; waiver of recovery of the overpayment is 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran, in March 2003 and 
prior to certification of the case to the Board, submitted a 
Financial Status Report describing his monthly income and 
expenses, and his debts.  Although the RO did not thereafter 
issue a supplemental statement of the case which included 
consideration of the newly submitted evidence, see 38 C.F.R. 
§ 19.31 (2003), in light of the disposition of the appeal as 
described below, the Board concludes that remand of the case 
is not warranted.

In September 1995 the veteran filed a claim for VA pension 
benefits via submission of a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  On that form the 
veteran disclosed that he had no assets, no income, and a 
total net worth of $0.  He indicated that he had applied for 
benefits from the Social Security Administration (SSA).

Entitlement to improved pension benefits for the veteran was 
established in a January 1996 rating decision.  In a February 
1996 letter from the RO, the veteran was advised that the 
rate of his pension benefits depended on his income, and that 
his current rate of pension benefits was based on his 
reported income of $0 from any source (including Social 
Security benefits).  He was advised that he was responsible 
for notifying VA immediately if his income or net worth 
changed in any way.

In June 1996 the veteran submitted an Eligibility 
Verification Report, on which he indicated that he had not 
been employed during 1995, and had not received any income 
from the SSA.

In August 1997 the SSA reported to VA that the veteran had 
been in receipt of SSA benefits in the monthly amount of $637 
since March 1997.

In an August 1997 correspondence to the veteran, the RO 
informed him that VA proposed to reduced his pension payments 
from $707 per month to $70 per month effective March 1, 1997, 
based on evidence showing that he had been in receipt since 
March 1997 of benefits from the SSA in the monthly amount of 
$637.  He was advised that an overpayment would be created, 
but that no adjustment would be made to his pension payments 
for a period of 60 days in order to allow him to submit 
evidence demonstrating that VA should not make the proposed 
adjustment.  He was further advised that if he submitted 
evidence within 60 days, his pension payments would continue 
for the later of 60 days or until the newly submitted 
evidence was considered, and he was informed that he would 
have to pay all or part of any payments received during the 
60-day period if VA ultimately determined that the proposed 
adjustment should be made.

In a statement received in September 1997, the veteran 
requested a personal hearing and advised that he was aware of 
the possible consequences of accepting additional pension 
payments at the maximum allowable rate in the interim.  The 
record reflects that a hearing thereafter scheduled for 
October 1997 was canceled by the responsible hearing officer, 
and that the veteran canceled another hearing scheduled for 
November 1997.  He failed to report for yet another hearing 
scheduled for January 1998.

Later in January 1998 VA informed the veteran that his award 
of VA improved pension benefits had been reduced effective 
March 1, 1997.  The RO explained that the maximum allowable 
income for the receipt of VA pension benefits for 1997 was 
$8,486, that he had countable income of $7,644 in 1997 
(representing $637 per month for 12 months), and that he was 
consequently entitled to VA pension benefits at the rate of 
$70 per month for 1997.  The RO further explained that 
effective December 1, 1997, the maximum allowable income for 
receiving pension benefits was $8,665, that the veteran's 
countable income effective December 1, 1997, was $7,800 
(representing SSA benefits of $650 per month), and that he 
was consequently entitled to monthly VA pension benefits in 
the amount of $72 from December 1, 1997.
 
In a Financial Status Report submitted by the veteran in 
February 1998, the veteran reported that he was in receipt of 
monthly benefits from the SSA of $720.  He reported that he 
had no other income, that his assets included $310 in cash 
and a car, and that he had monthly expenses of $675 for rent, 
food, and utilities, with additional monthly expenses of $975 
for insurance, phone, loans, and bills.  He indicated that he 
owed $5,200 in loans, although he suggested that his loans 
were not yet in repayment status.

In February 1998 the veteran requested that any overpayment 
of VA pension benefits be waived.  In the December 1998 
decision from which the current appeal originates, the 
Committee calculated that the amount of pension benefits 
overpaid the veteran was $7,003.00.  The Committee denied the 
veteran's request for waiver of the overpayment of VA pension 
benefits, and explained that the reduction in pension 
benefits was delayed from October 1997 to January 1998 on 
account of the absence of the claims files from the RO 
(apparently because the claims files were needed in 
connection his claim for VA compensation).  

In a March 2003 Financial Status Report, the veteran reported 
that he received monthly benefits from SSA in the amount of 
$670, that he had no other income, that he had cash reserves 
of $200, and that he owned an older model car.  He reported 
monthly expenses of $667, and indicated that he owed 
approximately $10,000 to various creditors (for which he was 
required to pay $346 each month).

In several statements on file the veteran contends that the 
overpayment should not have been created because he was 
entitled to payment of VA compensation, rather than pension 
benefits, during the period in question.  His representatives 
argue instead that the correct effective date of the 
reduction in pension benefits is either March 31, 1997, or 
April 1, 1997, that the veteran is not responsible for any 
portion of the overpayment created by the delay from October 
1997 to January 1998 in actually implementing the proposed 
reduction of benefits, that VA was partially at fault in the 
creation of the overpayment by failing to remind the veteran 
in 1997 to report any changes in income, that the veteran was 
not unjustly enriched by the receipt of the full amount of 
pension benefits from March 1997 to January 1998, and that it 
would constitute an undue hardship on the veteran to repay 
the excess pension benefits paid to him. 

In a January 2004 statement, the veteran's current 
representative reported that the veteran is now homeless.

Analysis

For the period from March 1997 to January 1998, it is 
undisputed that the veteran was receiving both VA pension 
benefits at the maximum allowable rate, and disability 
payments from the SSA at the rate of $637 per month for March 
to November 1997, and at the rate of $650 per month from 
December 1997 to January 1998.  Pursuant to 38 C.F.R. 
§ 3.23(b) (2003), the maximum rates of improved pension shall 
be reduced by the amount of the countable annual income of 
the veteran.  For pension purposes, payments of any kind from 
any source will be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  38 
C.F.R. § 3.271 (2003).  Old age and survivor's insurance and 
disability insurance under title II of the Social Security 
Act will be considered income as a retirement benefit under 
38 C.F.R. § 3.262(e).  38 C.F.R. § 3.262(f) (2003).

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  38 
U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 3.277, 3.660 
(2003).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Since, under applicable law and regulations, the veteran was 
only entitled to VA improved pension benefits for March 1997 
to January 1998 in an amount equal to the full rate of VA 
pension benefits less the amount of countable income in the 
form of SSA benefits, and as the veteran in fact received the 
full amount of VA pension benefits for the period from March 
1997 to January 1998, the Board concludes that an overpayment 
of VA pension benefits was properly created.  The Board notes 
that the veteran actually does not dispute the propriety of 
the creation of the overpayment, but rather argues that VA 
should have instead paid him compensation instead of pension.  
Regardless of how sincerely he believes that he is entitled 
to compensation, his belief in such entitlement is not 
germane to the question of whether the overpayment of pension 
benefits was properly created.  Moreover, while the veteran's 
former representative, relying on 38 C.F.R. § 3.660(a)(2), 
argued that the effective date of the reduction of pension 
benefits should have been April 1, 1997, rather than March 1, 
1997, the Board notes that the referenced regulation 
provides, in pertinent part, that where reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  38 C.F.R. § 3.660(a)(2) 
(2003) (emphasis added).  Under the facts of this case, the 
correct effective date of the reduction is March 31, 1997, 
and not April 1, 1997.  The Board acknowledges that the RO 
assigned an effective date of March 1, 1997, for the 
reduction of pension benefits, but notes that since the 
regulation specifies that the reduction is to be made 
effective in the month the income is received, assigning the 
effective date on March 1, 1997 rather than March 31, 1997 
does not affect the amount of the debt.
 
Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) 
(2003).  Under the criteria set out in 38 U.S.C.A. § 5302(c), 
the law precludes a waiver of recovery of an overpayment or 
the collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.962(b).  Consequently, before the Board may 
determine whether equity and good conscience affords the 
veteran a waiver, the Board must first determine whether 
there was an indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in connection with the 
claim.

In reviewing the evidence of record, the Board agrees with 
the Committee's December 1998 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination of whether recovery would be 
against equity and good conscience, 38 C.F.R. § 1.965(a) 
requires consideration of each of the following factors, 
which are not intended to be all inclusive: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and (6) 
whether the debtor changed position to his own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first element to consider is the fault of the debtor, 
which is "[w]here actions of the debtor contribute to 
creation of the debt."  38 C.F.R. § 1.965(a)(1).  The second 
element to consider is the balancing of faults, which 
requires a weighing of the fault of the debtor against the 
fault of VA.  38 C.F.R. § 1.965(a)(2).  In this case, the 
Board finds that the veteran's fault in the creation of the 
debt was substantial, in that he was advised when he first 
began receiving pension benefits that he was responsible for 
reporting any changes in income, but nevertheless failed to 
report the income until after VA learned of his receipt of 
SSA benefits.  The veteran was well aware of his 
responsibilities, even if he did not receive a reminder in 
1997 to report any changes in income.  In addition, while the 
RO delayed reducing the veteran's benefits between October 
1997 and January 1998, the record reflects that the delay was 
caused in part by the absence of the veteran's claims files 
in connection with another claim, and the veteran in any 
event acknowledged that he was aware that he would have to 
repay all or part of any overpayment created from August 
1997.  In view of the foregoing, the Board finds that the 
veteran's fault in creating the debt is substantial, and 
outweighs any fault of VA.

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  The 
veteran in February 1998 reported that he received monthly 
income of $720, and paid monthly expenses of $675 for basic 
necessities and $975 for, inter alia, loans with an unpaid 
balance of $5,200.  In March 2003 the veteran reported that 
he received monthly income of $670 but paid monthly expenses 
of $667, and suggested that he owed an additional $346 each 
month to creditors holding debts of his amounting to 
approximately $10,000.  The veteran has consistently reported 
having no more than $310 cash on hand, and indicates that his 
only asset is an older model car.  Since it appears that the 
veteran's monthly income only barely exceeds the monthly 
costs of basic necessities, and as it appears that he is not 
able to pay more than a small portion of the monthly amount 
he owes his other creditors, the Board finds that to require 
repayment would impose an undue financial burden upon him.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that veterans are able to 
meet their basic needs.  Based on the information reported by 
the veteran showing that his monthly income barely exceeds 
his monthly expenses for basic necessities, the Board 
concludes that recovering the pension indebtedness owed to VA 
would defeat the purpose of the laws and regulations 
providing pension benefits to veterans.  Additionally, while 
the veteran's failure to make restitution would allow him to 
keep pension benefits to which he is not entitled, the Board 
finds that the veteran's financial condition has not improved 
in any meaningful way as the result of his receipt of excess 
pension benefits.  To the contrary, there is no indication 
that he has obtained any additional assets from his overpaid 
pension benefits, and the record reflects that he has 
steadily become more indebted to a number of creditors.  The 
Board consequently finds that the veteran has not been 
unjustly enriched by his receipt of pension benefits to which 
he was not entitled.  Finally, the veteran has not claimed, 
and the evidence has not shown, that he relinquished any 
right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit.  38 C.F.R. § 
1.965(a)(6).  Nevertheless, the Board finds that, in 
balancing all factors for and against waiver of recovery of 
the debt, a waiver is warranted.

A waiver is warranted because it would be against the 
principles of equity and good conscience to require the 
veteran to repay the debt.  In reaching this conclusion the 
Board acknowledges that the veteran, without acceptable 
reason, failed to report the income he received from the SSA, 
and delayed the reduction of his pension benefits by making 
multiple requests for hearings which he never attended.  
Nevertheless, in view of the entire financial picture 
depicted by the evidence of record, including the evidence 
showing that he owes more than $10,000 in various debts and 
is currently homeless, the Board does not find that the 
amount he received from SSA even remotely suggests the 
presence of unjust enrichment.  See Cullen v. Brown, 5 Vet. 
App. 510 (1993).  Moreover, given the fact that he still 
qualifies for a reduced level of VA pension, that his monthly 
income barely exceeds his monthly expenses, and that he is 
indebted to a substantial number of creditors and appears to 
have difficulty in making monthly payments to those 
creditors, the Board finds that repayment of the debt to VA 
would clearly cause undue hardship.  Under the circumstances 
in this case, the Board concludes that a recovery of the 
overpayment of improved pension benefits would be against 
equity and good conscience under the provisions of 38 C.F.R. 
§ 1.965.

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 53 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA found at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)) are 
applicable to the veteran's claim.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).




ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $7,003.00, is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



